Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/625,140 and preliminary amendment filed on 12/20/2019.  Claims 16-35 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 
The dependent claims are also rejected based on the rejected base claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 and 21are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann Wolfgang (DE2012018824 A1).
As to claim 16, Mann Wolfgang shows a charging device for a motor vehicle (Fig. 1), comprising: at least one rod element (Fig. 3, 200/220), which has a first end with a cross-sectional surface (Fig. 3, 125 top against 20/220), which forms a part of a holding surface of the charging device (Fig. 3, ¶ 0011), and wherein a main extension axis of the at least one rod element intersects the part of the holding surface such that a second end (Fig. 3, 4-7, show the slide 200 and the device plug sliding or displacing along the main axis in both direction up and down to the support surface 125 as shown in Fig. 4-7), opposite the first end, of the at least one rod element is facing away from the part of the holding surface and protrudes into the charging device (Fig. 3, 4-7; lower end of the support surface 125); an adjustment device for adjusting the at least one rod element along the main extension axis (Fig. 3 items 212, 230 to move 200/220 up and down directions along the main axis; ¶ 0046, 0047); and an energy output device with at least one energy 
As to claim 21, Mann Wolfgang shows a method for charging an energy storage device of a mobile terminal (Fig. 1-10 show the charging device to a charge a mobile device), comprising the following steps executed by a control unit: charging a device (Fig. 10, a charging device 100); providing a holding element for storing a mobile terminal (Fig. 8a, 8b show a support surface 125 as a holding element for holding a mobile terminal 400), wherein the holding element is formed by a totality of cross-sectional surfaces, which form the part of the holding surface (Fig. 3); .  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18-20, 28, 29, 32, 34, 35 are rejected under 35 U.S.C. 103 as being obvious over Mann Wolfgang (DE2012018824 A1).
As to claim 18, it is noticed that an antenna device for providing a data communication connection is well known in the art. Therefore, the claim limitation of an antenna device for providing a data communication connection is obvious to one skill in the art.  
As to claims 19, 32, it is noticed that a scratch protection device is well known in the art. Therefore, the claim invention of a scratch protection device, which at least partially covers a part of a surface of the at least one rod element is obvious to one skill in the art to prevent the surface from scratching.  
As to claims 20, 34, 35, it is noticed using a lighting element is well known in the art as an indication to user. Therefore, it would have been obvious to have an output device, which has at least one output and/or at least one lighting element, wherein the at least one output and/or at least one lighting element is arranged in and/or on the cross-sectional surface of the first end of the at least one rod element in order to indicate whether a rod element is connected and outputting a power to charge a device. 
As to claims 28, 29, Mann Wolfgang shows an externally accessible actuating head 230 as a control unit. So the charging device Fig. 2-3 has a control unit. It is noticed that a control unit preferably having a processor device. Therefore it would have been obvious to one skill in to have a control unit including a processor so that the control unit is configured to execute process steps affecting a control unit.  


Allowable Subject Matter
 Claims 17, 30, 31; 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; if rewritten to overcome the applicable rejection(s) under 35 U.S.C. 112(b).
The prior art of record does not teach or fairly suggest the limitations recited in claim 17: wherein a plurality of rod elements, wherein each of the rod elements is arranged to be adjustable along its respective main extension axis, and wherein the respective cross-sectional surfaces form a part of the holding surface; wherein the adjustment device is designed to adjust a part of the rod elements or each of the rod elements, preferably to adjust each of the rod elements independently of the other rod elements; and wherein the energy output device is designed to output energy via a part of the rod elements or each of the rod elements; claim 22: the control unit further: determining a current or suitable position and/or location of the mobile terminal on the charging device; and determining the respective rod element or the respective rod elements, which form the holding element, as a function of the determined position and/or location; wherein the charging signal describes the determined rod element or the determined rod elements; claim 23: the control unit further: determining a position and/or location of the energy storage device in the mobile terminal; and determining the respective rod element or the respective rod elements, which are arranged or will be arranged on the energy storage device, as a function of the determined position and/or location of the energy storage device; 7International Application No. PCT/EP2018/066185Attorney Docket No. 07780559USPreliminary Amendmentwherein the charging signal describes the determined rod element or the determined rod elements; claim 24: the following steps executed by the control unit of an interior trim element of the motor vehicle: determining a form of a mobile terminal, which is situated in an interior of the motor vehicle; determining a position on the charging device, which is suitable for storing the mobile terminal; generating a holding surface form default signal, which describes an adjustment of the at least one rod element of the charging device along its main extension direction, as a function of the determined form of the mobile terminal and the determined position, such that the part of the holding surface, which is formed by a totality of cross-sectional surfaces, forms a holding element, which is at least partially fitted to the determined form, in the determined position; and transferring the holding surface form default signal to the adjustment device of the charging device in order to adjust the at least one rod element, and thereby form the holding element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851